260 F.2d 470
John G. ST. LAWRENCE, Appellant,v.Donald C. CLEMMER et al., Appellees.
No. 7730.
United States Court of Appeals Fourth Circuit.
Argued Oct. 8, 1958.Decided Oct. 24, 1958.

Charles W. Laughlin, Richmond, Va.  (Court appointed counsel) for appellant.
John G. St. Lawrence, pro se.
Henry St. J. FitzGerald, Asst. U.S. Atty., Alexandria, Va.  (L. S. Parsons, Jr., U.S. Atty., Norfolk, Va., on brief), for appellee.
Before SOBELOFF, Chief Judge, HAYNSWORTH, Circuit Judge, and HARRY E. WATKINS, Distruct Judge.
PER CURIAM.


1
The appellant complains of the dismissal by the United States District Court for the Eastern District of Virginia of his petition for a writ of habeas corpus directed to the warden of the federal prison of Lorton, Virginia, where he is serving a sentence for violation of the narcotic laws, the sentence having been imposed by the District Court for the District of Columbia.


2
The appellant has heretofore applied to the sentencing court for relief under Section 2255 of Title 28 U.S.C.A., upon the ground that his conviction was based upon perjured testimony; that his counsel improperly represented him; and upon numerous other grounds.  After a hearing lasting four days, that petition was dismissed, and the United States Court of Appeals for the District of Columbia Circuit refused to permit an appeal in forma pauperis.


3
He then applied in the District Court for the Eastern District of Virginia for a writ of habeas corpus, from the denial of which the present appeal was taken. We allowed him to proceed in forma pauperis in this Court, and we appointed counsel for him.  He, nevertheless, complains of his representation here and has sent voluminous letters and other communications repeating his grievances.


4
We have examined all of his contentions and find merit in any of them.  It does not appear that any grounds exist which have not been, or could not have been, asserted in the Courts of the District of Columbia on appeal or in the proceedings under Section 2255 of Title 28 U.S.C.A., in the District of Columbia, upon which an extensive hearing has already been had; and as no transcript of the testimony could aid him in presenting any matter that is open for consideration here, we think that the Court below has committed no error in refusing to order a transcript to be furnished him at the Government's expense.


5
Affirmed.